
	
		III
		112th CONGRESS
		2d Session
		S. RES. 468
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Mr. Blumenthal (for
			 himself, Mr. Casey, and
			 Mr. Chambliss) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to childhood stroke and recognizing May as National Pediatric
		  Stroke Awareness Month. 
	
	
		Whereas a stroke, also known as a cerebrovascular
			 accident, is an acute neurologic injury that occurs when the blood supply to a
			 part of the brain is interrupted by a clot in the artery or a burst of the
			 artery;
		Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas stroke occurs in approximately 1 out of every
			 4,000 live births, and the risk of stroke from birth through age 18 is nearly
			 11 out of every 100,000 children per year;
		Whereas an individual can have a stroke before
			 birth;
		Whereas stroke is among the top 10 causes of death for
			 children in the United States;
		Whereas between 20 percent and 40 percent of children who
			 suffer a stroke die as a result;
		Whereas stroke recurs in 20 percent of children who have
			 experienced a stroke;
		Whereas the death rate for children who experience a
			 stroke before the age of 1 year is the highest out of all age groups;
		Whereas the average time from onset of symptoms to
			 diagnosis of stroke is 24 hours, putting many affected children outside the
			 window of 3 hours for the most successful treatment;
		Whereas between 50 and 85 percent of infants and children
			 who have a pediatric stroke will have serious, permanent neurological
			 disabilities, including paralysis, seizures, speech and vision problems, and
			 attention, learning, and behavioral difficulties;
		Whereas those disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from strokes that occur during childhood and young adulthood have a
			 considerable impact on children, families, and society;
		Whereas very little is known about the cause, treatment,
			 and prevention of pediatric stroke;
		Whereas medical research is the only means by which the
			 citizens of the United States can identify and develop effective treatment and
			 prevention strategies for pediatric stroke; and
		Whereas early diagnosis and treatment of pediatric stroke
			 greatly improves the chances that the affected child will recover and not
			 experience a recurrence: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges May
			 as National Pediatric Stroke Awareness Month;
			(2)urges the people
			 of the United States to support the efforts, programs, services, and advocacy
			 of organizations that work to enhance public awareness of childhood
			 stroke;
			(3)supports the work
			 of the National Institutes of Health in pursuit of medical progress on the
			 matter of pediatric stroke; and
			(4)urges continued
			 coordination and cooperation between government, researchers, families, and the
			 public to improve treatments and prognoses for children who suffer
			 strokes.
			
